Citation Nr: 0407476	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lower digestive 
disorder, claimed as small bowel obstruction secondary to 
abdominal adhesions from hernia/abdominal surgeries. 

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux with dyspepsia, currently evaluated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case has been advanced on the docket because of the 
veteran's age.  38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

In this case, there is evidence that the veteran was advised 
of the VCAA and its implementing regulations in a statement 
of the case issued in May 2002.  In a letter to the veteran, 
dated in December 2001, the RO also advised the veteran of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his service 
connection claim.  However, VA has not notified the veteran 
of which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA with 
respect to his increased evaluation claim.  A remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).

The veteran maintains that he currently has a lower digestive 
disability, claimed as small bowel obstruction secondary to 
adhesions from hernia/abdominal surgeries.  In the 
alternative, during a July 2002 hearing at the Cleveland, 
Ohio RO, the veteran testified that his small bowel surgeries 
and obstructions were secondary to the service-connected 
gastroesophageal reflux with dyspepsia.  Hence, the veteran 
appears to have raised an inextricably intertwined issue of 
secondary service connection, which has not been adjudicated 
by the RO.  (See July 2002 RO hearing transcript at page 9.)  
As noted above, the RO has adjudicated, and developed for 
appellate consideration, the issue of entitlement to service 
connection for a lower digestive disability, claimed as small 
bowel obstructions secondary to abdominal adhesions from 
prior hernia/abdominal surgeries.  The Board notes that the 
RO has not yet had the opportunity to consider service 
connection on a secondary basis for the issue on appeal under 
38 C.F.R. § 3.310 (2003) or under Allen v. Brown, 7 Vet. App. 
439 (1995).

While the extensive post-service VA and private medical 
evidence of record reflects that the veteran has partial 
small bowel obstruction likely secondary to adhesions from 
prior multiple abdominal surgeries, no examiner, either 
private or VA, has offered an opinion as to the etiology of 
the aforementioned disorder, to include any causal 
relationship to gastrointestinal symptoms in service, or 
whether or not it is secondary to, or aggravated by, the 
service-connected gastroesophageal reflux with dyspepsia.  
The Court has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

In addition, during the July 2002 hearing at the RO in 
Cleveland, Ohio, the veteran testified that he had continued 
to seek treatment for his service-connected gastroesophageal 
reflux with dyspepsia from the VA Medical Center in Columbus, 
Ohio.  In this regard, although outpatient reports, dated in 
June 2002, from that facility have been associated with the 
claims folders, more recent clinical reports are absent.  In 
this regard, VA treatment records are deemed to be evidence 
of record, and a determination on the merits of this appeal 
should not be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, a review of the claims folders reflects that the 
veteran was last examined by VA for his service-connected 
gastroesophageal reflux disease with dyspepsia in April 2000.  
The Board is of the opinion that VA examinations are 
necessary to properly evaluate the veteran's disability 
status.  In this regard, fulfillment of VA's statutory duty 
to assist includes conduct of a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of a claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  Review the claims folders and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the appellant's 
claims of entitlement to service 
connection for lower digestive 
disability, claimed as small bowel 
obstruction, as secondary to adhesions 
form hernia/abdominal surgeries, and 
entitlement to an increased evaluation 
for gastroesophageal reflux with 
dyspepsia.  The notice must be specific 
to the claims on appeal.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his lower 
digestive disorder since service and for 
gastroesophageal reflux with dyspepsia 
since June 2002.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folders, to specifically include all 
clinical treatment reports, dating from 
June 2002 from the VA Medical Center in 
Columbus Ohio.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folders.

3.  Then, the RO should arrange for a VA 
examination of the veteran by the 
appropriate specialist to determine the 
existence and etiology of all 
gastrointestinal disorders present.  The 
claims folders, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The examiner 
must indicate that a review of the claims 
folders was made.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner is specifically requested to 
distinguish manifestations of the 
veteran's service- connected 
gastroesophageal reflux with dyspepsia 
from symptoms caused by non-service- 
connected lower digestive disability, 
claimed as small bowel obstruction 
secondary to adhesions from hernia 
surgeries.

Concerning any currently present lower 
digestive disability found on 
examination, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
lower digestive disability, claimed as 
small bowel obstruction as secondary to 
adhesions from hernia/abdominal 
surgeries, are etiologically related to 
gastrointestinal symptoms demonstrated 
during the veteran's military service, or 
were caused or chronically worsened by 
the service-connected gastroesophageal 
reflux with dyspepsia.  

The rationale for all opinions expressed 
should be fully detailed.  If the cause 
of the veteran's lower digestive 
disability, claimed as small bowel 
obstruction as secondary to adhesions 
from hernia/abdominal surgeries is not 
the service-connected gastroesophageal 
reflux with dyspepsia, the examiner is 
still requested to proffer an opinion, to 
the extent feasible, as to what 
additional severity, if any, of the 
currently present lower digestive 
disability, claimed as small bowel 
obstruction secondary to abdominal 
adhesions from hernia/abdominal 
surgeries, exists solely due to 
aggravation by the service-connected 
gastroesophageal reflux with dyspepsia.  

Regarding the service-connected 
gastroesophageal reflux with dyspepsia, 
the examiner must comment on the presence 
of any pain, vomiting, material weight 
loss and hematemesis or melena with 
moderate anemia or; or other symptom 
combinations productive of severe 
impairment of health.  The examiner is 
also requested to comment on any evidence 
of chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded 
areas.  The rationale for all opinions 
expressed should be provided in a 
typewritten report.  The examination 
report must be typed.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  After completion of the foregoing, 
the RO should re-adjudicate the issues on 
appeal, as well as adjudicate the issue 
of entitlement to service connection for 
a lower digestive disability, claimed as 
small bowel obstruction secondary to 
abdominal adhesions from hernia/abdominal 
surgeries, as secondary to service-
connected gastroesophageal reflux with 
dyspepsia.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folders are returned to the 
Board for further review.  

The veteran and his representative must 
also be informed of the veteran's rights 
to appeal any adverse determination 
relative to an inextricably intertwined 
issue of entitlement to service 
connection for a lower digestive 
disability, claimed as small bowel 
obstruction as secondary to adhesions 
from hernia/abdominal surgeries, as 
secondary to the service-connected 
gastroesophageal reflux with dyspepsia.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




